Case 1:18-cv-01434-CFC-JLH Document 90-1 Filed 09/14/20 Page 1 of 53 PageID #: 2293




                    (;+,%,7$
Case 1:18-cv-01434-CFC-JLH Document 90-1 Filed 09/14/20 Page 2 of 53 PageID #: 2294




                                                                     Exhibit A 1
Case 1:18-cv-01434-CFC-JLH Document 90-1 Filed 09/14/20 Page 3 of 53 PageID #: 2295




                                                                     Exhibit A 2
Case 1:18-cv-01434-CFC-JLH Document 90-1 Filed 09/14/20 Page 4 of 53 PageID #: 2296




                                                                     Exhibit A 3
Case 1:18-cv-01434-CFC-JLH Document 90-1 Filed 09/14/20 Page 5 of 53 PageID #: 2297




                                                                     Exhibit A 4
Case 1:18-cv-01434-CFC-JLH Document 90-1 Filed 09/14/20 Page 6 of 53 PageID #: 2298




                                                                     Exhibit A 5
Case 1:18-cv-01434-CFC-JLH Document 90-1 Filed 09/14/20 Page 7 of 53 PageID #: 2299




                                                                     Exhibit A 6
Case 1:18-cv-01434-CFC-JLH Document 90-1 Filed 09/14/20 Page 8 of 53 PageID #: 2300




                                                                     Exhibit A 7
Case 1:18-cv-01434-CFC-JLH Document 90-1 Filed 09/14/20 Page 9 of 53 PageID #: 2301




                                                                     Exhibit A 8
Case 1:18-cv-01434-CFC-JLH Document 90-1 Filed 09/14/20 Page 10 of 53 PageID #: 2302




                                                                     Exhibit A 9
Case 1:18-cv-01434-CFC-JLH Document 90-1 Filed 09/14/20 Page 11 of 53 PageID #: 2303




                                                                    Exhibit A 10
Case 1:18-cv-01434-CFC-JLH Document 90-1 Filed 09/14/20 Page 12 of 53 PageID #: 2304




                                                                    Exhibit A 11
Case 1:18-cv-01434-CFC-JLH Document 90-1 Filed 09/14/20 Page 13 of 53 PageID #: 2305




                                                                    Exhibit A 12
Case 1:18-cv-01434-CFC-JLH Document 90-1 Filed 09/14/20 Page 14 of 53 PageID #: 2306




                                                                    Exhibit A 13
Case 1:18-cv-01434-CFC-JLH Document 90-1 Filed 09/14/20 Page 15 of 53 PageID #: 2307




                                                                    Exhibit A 14
Case 1:18-cv-01434-CFC-JLH Document 90-1 Filed 09/14/20 Page 16 of 53 PageID #: 2308




                                                                    Exhibit A 15
Case 1:18-cv-01434-CFC-JLH Document 90-1 Filed 09/14/20 Page 17 of 53 PageID #: 2309




                                                                    Exhibit A 16
Case 1:18-cv-01434-CFC-JLH Document 90-1 Filed 09/14/20 Page 18 of 53 PageID #: 2310




                                                                    Exhibit A 17
Case 1:18-cv-01434-CFC-JLH Document 90-1 Filed 09/14/20 Page 19 of 53 PageID #: 2311




                                                                    Exhibit A 18
Case 1:18-cv-01434-CFC-JLH Document 90-1 Filed 09/14/20 Page 20 of 53 PageID #: 2312




                                                                    Exhibit A 19
Case 1:18-cv-01434-CFC-JLH Document 90-1 Filed 09/14/20 Page 21 of 53 PageID #: 2313




                                                                    Exhibit A 20
Case 1:18-cv-01434-CFC-JLH Document 90-1 Filed 09/14/20 Page 22 of 53 PageID #: 2314




                                                                    Exhibit A 21
Case 1:18-cv-01434-CFC-JLH Document 90-1 Filed 09/14/20 Page 23 of 53 PageID #: 2315




                                                                    Exhibit A 22
Case 1:18-cv-01434-CFC-JLH Document 90-1 Filed 09/14/20 Page 24 of 53 PageID #: 2316




                                                                    Exhibit A 23
Case 1:18-cv-01434-CFC-JLH Document 90-1 Filed 09/14/20 Page 25 of 53 PageID #: 2317




                                                                    Exhibit A 24
Case 1:18-cv-01434-CFC-JLH Document 90-1 Filed 09/14/20 Page 26 of 53 PageID #: 2318




                                                                    Exhibit A 25
Case 1:18-cv-01434-CFC-JLH Document 90-1 Filed 09/14/20 Page 27 of 53 PageID #: 2319




                                                                    Exhibit A 26
Case 1:18-cv-01434-CFC-JLH Document 90-1 Filed 09/14/20 Page 28 of 53 PageID #: 2320




                                                                    Exhibit A 27
Case 1:18-cv-01434-CFC-JLH Document 90-1 Filed 09/14/20 Page 29 of 53 PageID #: 2321




                                                                    Exhibit A 28
Case 1:18-cv-01434-CFC-JLH Document 90-1 Filed 09/14/20 Page 30 of 53 PageID #: 2322




                                                                    Exhibit A 29
Case 1:18-cv-01434-CFC-JLH Document 90-1 Filed 09/14/20 Page 31 of 53 PageID #: 2323




                     (;+,%,7%
Case 1:18-cv-01434-CFC-JLH Document 90-1 Filed 09/14/20 Page 32 of 53 PageID #: 2324




                                                                           Exhibit B 1
Case 1:18-cv-01434-CFC-JLH Document 90-1 Filed 09/14/20 Page 33 of 53 PageID #: 2325




                                                                         Exhibit B 
Case 1:18-cv-01434-CFC-JLH Document 90-1 Filed 09/14/20 Page 34 of 53 PageID #: 2326




                                                                       Exhibit B 
Case 1:18-cv-01434-CFC-JLH Document 90-1 Filed 09/14/20 Page 35 of 53 PageID #: 2327




                     (;+,%,7&
Case 1:18-cv-01434-CFC-JLH Document 90-1 Filed 09/14/20 Page 36 of 53 PageID #: 2328


                                                                                                            *EP002574339A1*
                    (19)


                                                                                                     (11)         EP 2 574 339 A1
                    (12)                          EUROPÄISCHE PATENTANMELDUNG

                    (43) Veröffentlichungstag:                                    (51) Int Cl.:
                           03.04.2013 Patentblatt 2013/14                                 A61K 31/353 (2006.01)     A61K 31/405 (2006.01)
                                                                                          A61K 31/455 (2006.01)     A61K 45/06 (2006.01)
                    (21) Anmeldenummer: 11182906.5

                    (22) Anmeldetag: 27.09.2011

                    (84) Benannte Vertragsstaaten:                                     • Hochegger, Paul
                           AL AT BE BG CH CY CZ DE DK EE ES FI FR GB                     1040 Wien (AT)
                           GR HR HU IE IS IT LI LT LU LV MC MK MT NL NO
                           PL PT RO RS SE SI SK SM TR                             (72) Erfinder: Huber, Johannes
                           Benannte Erstreckungsstaaten:                                  1130 Wien (AT)
                           BA ME
                                                                                  (74) Vertreter: Sonn & Partner Patentanwälte
                    (71) Anmelder:                                                        Riemergasse 14
                       • Huber, Johannes                                                  1010 Wien (AT)
                         1130 Wien (AT)


                    (54)     Pharmazeutisches Präparat zur Behandlung von NADH-bedingten Erkrankungen

                    (57)     Beschrieben wird ein pharmazeutisches Präpa-            - 1 bis 500 mg, vorzugsweise 10 bis 100 mg, insbeson-
                    rat, enthaltend jeweils unabhängig voneinander                   dere 20 bis 80 mg, Nikotinamid-Ribose (NR) und/oder
                    - 1 mg bis 10 g, vorzugsweise 1 bis 1000 mg, noch be-            0,05 bis 10 g, vorzugsweise 0,1 bis 5 g, insbesondere
                    vorzugter 10 bis 500 mg, insbesondere 50 bis 300 mg,             0,5 bis 3 g, Tryptophan.
                    Epigallokatechingallat (EGCG),
  EP 2 574 339 A1




                                                                Printed by Jouve, 75001 PARIS (FR)
                                                                                                                           Exhibit C 1
Case 1:18-cv-01434-CFC-JLH Document 90-1 Filed 09/14/20 Page 37 of 53 PageID #: 2329

                                  1                      EP 2 574 339 A1                           2

      Beschreibung                                                      NAD Synthase das NAD entsteht. EGCG regt die NAD-
                                                                        Synthase sowie die Nikotinsäure/Nikotinamid Mononu-
      [0001] Die vorliegende Erfindung betrifft ein pharma-             kleotid Adenyltransferase an, wodurch bei gleichzeiti-
      zeutisches Präparat zur Behandlung von NADH-beding-               gem Vorhandensein des Tryptophans die endogene Bil-
      ten Erkrankungen.                                            5    dung von NAD erhöht wird (siehe Fig. 1 und 2). EGCG
      [0002] NADH-bedingte Erkrankungen sind Erkrankun-                 wird vorzugsweise als Extrakt aus biologischen Quellen
      gen, die entweder durch einen NADH-Mangel verursacht              im erfindungsgemäßen Präparat vorgesehen, beson-
      werden oder aber durch NADH-Gabe behandelbar sind                 ders bevorzugt als Extrakt aus Teepflanzen, insbeson-
      oder verhindert werden können. Als besondere NADH-                dere direkt aus dem grünen Tee oder nach dem Matcha-
      bedingte Erkrankungen sind hierfür Nervenerkrankun-          10   Verfahren gewonnen.
      gen oder Erkrankungen des Herz/Kreislaufsytems, ins-              [0006] Mittel, welche EGCG entweder als Reinsub-
      besondere Bluthochdruck, zu nennen. Oft sind diese                stanz oder als Bestandteil von grünem Tee enthalten und
      NADH-bedingte Erkrankungen durch einen Mangel an                  welche u.a. zur Behandlung von mentalen Krankheiten
      intrazellulären NADH bedingt oder können durch Erhö-              oder Befindlichkeitsstörungen eingesetzt werden, sind
      hung von intrazellulären NADH behandelt, verbessert          15   u.a. in JP 2003/286167 A, JP 11/018722 A, US 2002/
      oder verhindert werden. Beispiele hierfür sind in den US-         086067 A1, US 2008/213401 A1 und WO 2008/006082
      Patenten US 4,970,200 A, US 5,444,053 A, US 5,668,                A2 beschrieben.
      114 A, US 5,712,259 A und US 5,736,529 A beschrieben,             [0007] Auch die Nikotinamid-Ribose (NR; Niko-
      worin NADH-Gabe zur Behandlung/Verhinderung eine                  tinamid-Ribosid) (1-[3,4-Dihydroxy-5-(hydroxymethyl)
      Reihe derartiger Erkrankungen herangezogen wurde.            20   oxolan-2-yl]pyridin-5-carboxamid; auch als "Nikotina-
      NADH ist jedoch sehr labil und nur schwer in die Zellen           mid-Ribosid", "Nikotinamid-beta-Ribosid", "Nikotinamid-
      zu bringen, in denen NADH seine Wirkung entfalten soll.           Ribonukleosid", "1-[(2R,3R,4S,5R)-3,4-Dihydroxy-5-
      [0003] Aufgabe der vorliegenden Erfindung ist, phar-              (hydroxymethyl)oxolan-2-yl]pyridin-5-carboxamid", "N-
      mazeutische Zusammensetzungen zur Verfügung zu                    Ribosylnikotinamid" bezeichnet (CAS: 1341-23-7)) ist
      stellen, die zur Behandlung von NADH-bedingten Er-           25   ein Präkursor für das NAD und wird durch die Niko-
      krankungen, insbesondere von Nervenerkrankungen                   tinamid-Ribose-Kinase (nrk) in Nikotinamid-Mononu-
      (z.B. Alzheimer’sche Erkrankung oder Parkinson’sche               kleotid umgewandelt, welches seinerseits über Niko-
      Erkrankung) und Herz-Kreislauferkrankungen (z.B. Blut-            tinamid Phosphoribosyltransferase (NNAD) in NAD kon-
      hochdruck), geeignet sind.                                        vertiert wird. Sowohl die Nikotinamid-Ribose-Kinase wie
      [0004] Demgemäß betrifft die vorliegende Erfindung           30   auch die Nikotinsäure-Nikotinamid-Mononukleotid-Ade-
      ein pharmazeutisches Präparat, enthaltend jeweils un-             nyltransferase werden durch EGCG stimuliert, sodass
      abhängig voneinander                                              die gleichzeitige Verabreichung von entweder Trypto-
                                                                        phan oder Nikotinamid-Ribose mit EGCG zu einer ver-
      -   1 mg bis 10 g, vorzugsweise 1 bis 1000 mg, noch               stärkten endogenen NAD-Synthase führt. Gleichzeitig
          bevorzugter 10 bis 500 mg, insbesondere 50 bis 300       35   wird dadurch auch die Aktivität der Sirtuine, die NAD ab-
          mg, Epigallokatechingallat (EGCG),                            hängig ist, angeregt. Damit ist die Aktivität der Niko-
      -   1 bis 500 mg, vorzugsweise 10 bis 100 mg, insbe-              tinamid-Ribosidkinase mit der Aktivität der Sirtuine (vor
          sondere 20 bis 80 mg, Nikotinamid-Ribose (NR)                 allem Sirt 2) assoziiert. Im Zuge der vorliegenden Erfin-
          und/oder 0,05 bis 10 g, vorzugsweise 0,1 bis 5 g,             dung konnten auch Erkenntnisse über NR bei der zellu-
          insbesondere 0,5 bis 3 g, Tryptophan.                    40   lären NAD-Herstellung gewonnen werden, die NR als
                                                                        eine der zentralen Verbindungen in dieser Synthese aus-
      [0005] Epigallokatechingallat (EGCG; (2R,3R)-2-(3,                weisen.
      4,5-Trihydroxyphenyl)-3,4-dihydro-1(2H)-benzopyran-               [0008] Tryptophan ((S)-2-Amino-3-(1H-indol-3-yl)pro-
      3,5,7-triol-3-(3,4,5-trihydroxybenzoat)) ist ein natürlich        pansäure) ist eine für den Menschen essentielle Amino-
      vorkommendes Antioxidans. EGCG ist ein Katechin, das         45   säure.
      zur Untergruppe der Polyphenole zählt und in grünem               [0009] Wie EGCG können auch NR und Tryptophan
      Tee vorkommt. Neben vielen anderen Wirkungen weist                sowohl in Form natürlicher Extrakte als auch in syn-
      EGCG einen Insulin-sedierenden Effekt sowie eine kon-             thetischer Form (vgl. z.B. Yang et al., J. Med. Chem. 50
      zentrationssteigernde Wirkung auf. EGCG vermehrt die              (2007): 6458 - 6461) erfindungsgemäß verwendet wer-
      endogene Bildung des Nikotinsäureamid-Adenin-Dinu-           50   den; eine andere vorteilhafte Variante ist die enzyma-
      kleotids (NAD (= NAD+)). Durch Gabe von EGCG wird                 tische Herstellung der Komponenten, insbesondere von
      die Nikotinamid-Ribosid-Kinase angeregt und vermehrt              NR. Bevorzugt sind in allen Fällen (z.B. aus natürlichen
      Beta-Nikotinamid-Mononukleotid gebildet. Das mit der              Quellen, aus Präparationen chemischer Synthesen oder
      Diät aufgenommene Tryptophan wird in der Zelle in Ni-             Produkten aus enzymatischen Synthesen (oder Kombi-
      kotinsäure-Mononukleotid (NAMN) umgewandelt, wel-            55   nationen derselben)) aufgereinigte Präparationen als
      ches wieder durch Nikotinsäure/Nikotinamid-Mononu-                Ausgangsstoffe zur Herstellung des erfindungsgemäßen
      kleotid Adenyltransferase in Nikotinsäure-Adenin-Dinu-            Präparats (z.B. solche Extrakte oder Präparate, die
      kleotid (NAAD) umgewandelt wird, aus dem über die                 EGCG und NR und/oder Tryptophan zu zumindest 10




                                                                   2                                         Exhibit C 2
Case 1:18-cv-01434-CFC-JLH Document 90-1 Filed 09/14/20 Page 38 of 53 PageID #: 2330

                                  3                      EP 2 574 339 A1                            4

      Gew.-% enthalten, vorzugsweise zu zumindest 30 Gew.-              die Behandlung von Herzinfarkten und Herzinsuffizienz
      %, insbesondere zu zumindest 50 Gew.-%, jeweils bez-              zu nennen, wobei hier der vorbeugende Charakter der
      ogen auf Trockengewicht). Die vorliegende Erfindung               erfindungsgemäßen Verabreichung gesundheitsökono-
      basiert auf der synergistischen Wirkung einer Kombina-            misch fast noch wichtiger ist, als der Aspekt der Behand-
      tion aus einer effektiven Menge an EGCG auf der einen        5    lung dieser Erkrankungen (insbesondere in der
      Seite und einer effektiven Menge an NR oder an Tryp-              Akut-Phase).
      tophan oder einer Kombination aus NR und Tryptophan               [0013] Weiters findet die vorliegende Erfindung auch
      auf der anderen Seite zur Bereitstellung eines Mittels zur        Anwendung im Rahmen von onkologischen Behandlun-
      Behandlung oder Prävention von NADH-bedingten Er-                 gen, insbesondere, wenn die Behandlung der Tumorer-
      krankungen beim Menschen, insbesondere von Ner-              10   krankungen (insbesondere die Behandlung solider Tu-
      venerkrankungen oder Bluthochdruck. Mit der Kombina-              moren) mit einer Chemotherapie (also mit zytotoxischen
      tion von EGCG und NR und/oder Tryptophan wird erfind-             Agentien) einhergeht. Im Stand der Technik wurde die
      ungsgemäß eine Zusammensetzung zur Verfügung                      Vorteilhaftigkeit der NADH-Gabe insbesondere für Lun-
      gestellt, die synergistische pharmazeutische Wirkung              genkrebs (z.B. Adenokarzinom und auch non-small cell
      aufweist.                                                    15   Lungenkrebs), Bauchspeicheldrüsenkrebs (z.B. exokri-
      [0010] Unter "NADH-bedingten Erkrankungen" sind,                  nes Pankreas-Karzinom), Dickdarmkrebs (z.B. Kolona-
      wie eingangs erwähnt, Erkrankungen zu verstehen, die              denokarzinom und Kolonadenom), Prostatakrebs (ein-
      entweder durch einen NADH-Mangel verursacht werden                schließlich der fortgeschrittenen Erkrankung), hämato-
      oder aber durch NADH-Gabe behandelbar sind oder ver-              poetische Tumoren der lymphatischen Linie (z.B. akute
      hindert werden können. Als besondere NADH-bedingte           20   lymphatische Leukämie, B-Zell-Lymphom, das Burkitt-
      Erkrankungen sind hierfür Nervenerkrankungen oder Er-             Lymphom), myeloische Leukämien (z.B. akute myeloi-
      krankungen des Herz/Kreislaufsytems, insbesondere                 sche Leukämie (AML)), Schilddrüsenfollikelzellenkrebs,
      Bluthochdruck, zu nennen. Oft sind diese NADH-beding-             myelodysplastisches Syndroms (MDS), Tumoren mes-
      te Erkrankungen durch einen Mangel an intrazellulären             enchymalen Ursprungs (z.B. Fibrosarkome und Rhab-
      NADH bedingt oder können durch Erhöhung von intra-           25   domyosarkome), Melanome, Teratokarzinome, Neuro-
      zellulären NADH behandelt, verbessert oder verhindert             blastome, Gliome, gutartige Tumoren der Haut (z.B. Ke-
      werden. Beispiele hierfür sind in den US-Patenten US              ratoakanthome), Brustkrebs (z.B. Brustkrebs im fortge-
      4,970,200 A (Parkinson’sche Erkrankung), US                       schrittenen Stadium), Nieren-Karzinom, Eierstock-Kar-
      5,444,053 A (Alzheimer’sche Erkrankung), US                       zinom, Blasenkarzinom und epidermales Karzinom (WO
      5,668,114 A (Bluthochdruck), US 5,712,259 A (Chroni-         30   2006/056889 A2).
      sches Erschöpfungssyndrom), US 5,736,529 A (Schlag-               [0014] Daneben wurden auch andere angiogene Indi-
      anfall oder andere akute neurale Traumata) und WO                 kationen beschrieben, wie z.B. Makuladegeneration,
      2006/001982 A2 (Neuropathien oder Axonopathien, ins-              Fettleibigkeit, Retinopathie, diabetische Retinopathie,
      besondere neurodegenerative Erkrankungen, der "Mo-                Arthritis, rheumatoide Arthritis, Psoriasis und Restenose
      tor Neuron Disease", Neoplasie, Nervenquetschung, de-        35   (WO 2006/056889 A2).
      myelierende Erkrankungen, retinale oder optische Ner-             [0015] Vorzugsweise wird dem erfindungsgemäßen
      venstörungen, etc.) beschrieben. Auch wurde NADH als              Präparat auch ein Süßstoff zugesetzt. Eine bevorzugte
      vorteilhaft bei der Tumorbehandlung, speziell, wenn die-          Variante enthält dabei den Süßstoff Steviosid (19-0-E-D-
      se mit einer Gabe von zytotoxischen Antitumor-Mitteln             Glucopyranosyl-13-O-[E-D-glucopyranosyl(1o2)-E-D-
      (Chemotherapie) einhergeht (WO 2006/001982 A2, WO            40   glucopyranosyl]-steviol). Steviosid ist ein Diterpenglyko-
      2006/056889 A2).                                                  sid und dreihundertmal süßer als Zucker. Steviosid kann
      [0011] Ein vorrangiges Einsatzgebiet der vorliegenden             aus Steviablättern (Stevia rebaudiana) gewonnen wer-
      Erfindung ist daher die Beeinträchtigung von Nerven-              den und ist für Diabetiker geeignet. Beim erfindungsge-
      funktionen in Folge chronischer oder akuter Nervenstö-            mäßen Präparat wird als Süßstoff vorzugsweise Stevia
      rungen. Bevorzugte Indikationen dabei sind die Parkin-       45   (rebaudiana) oder ein Steviaextrakt zugesetzt, welcher
      son’sche Erkrankung, die Alzheimer’sche Erkrankung,               enzymatisch (fermentativ) behandelt sein kann.
      das Chronische Erschöpfungssyndrom (insbesondere                  [0016] Im erfindungsgemäßen Präparat werden vor-
      soweit dessen neurale Symptome bekämpft oder verhin-              zugsweise 1 bis 300 mg/l Steviosid vorgesehen. Stevia-
      dert werden), Schlaganfall oder andere akute neurale              blätter enthalten acht HauptGlykoside (Steviosid, Ste-
      Traumata und Neuropathien oder Axonopathien, insbe-          50   violbiosid, Rebaudiosid A, C, D, E und F sowie Dulcosid
      sondere neurodegenerative Erkrankungen, die "Motor                A), wobei Steviosid mit sechs bis achtzehn Prozent den
      Neuron Disease", Neoplasie, Nervenquetschungen, de-               größten Anteil an den in Steviablättern gefundenen Wirk-
      myelierende Erkrankungen, retinale oder optische Ner-             stoffen hat. Vier dieser Steviol-Glykoside (Steviosid, Re-
      venstörungen.                                                     baudiosid A, Rebaudiosid C und Dulcosid) sind im We-
      [0012] Ein weiteres prominentes Einsatzgebiet der            55   sentlichen für die Süßwirkung verantwortlich; wovon Re-
      vorliegenden Erfindung sind die Herz-Kreislauferkran-             baudiosid A die besten sensorischen Eigenschaften aller
      kungen. Neben der Behandlung von Bluthochdruck und                vier Hauptglykoside aufweist, da es am süßesten und
      dem bereits oben erwähnten Schlaganfall sind hier auch            wenig bitter ist. Werden enzymatisch gewonnene Ste-




                                                                   3                                          Exhibit C 3
Case 1:18-cv-01434-CFC-JLH Document 90-1 Filed 09/14/20 Page 39 of 53 PageID #: 2331

                                  5                      EP 2 574 339 A1                           6

      viaprodukte erfindungsgemäß als Süßstoffe vorgese-                [0020] Vorzugsweise wird das erfindungsgemäße Mit-
      hen, so enthalten sie nahezu 100 % Rebaudioside und               tel auch als pharmazeutisches Präparat in Form von Arz-
      nur in geringen Spuren Steviosid. Vorteil dabei ist, dass         neimitteldosierungen zur Verfügung gestellt. Die Herstel-
      das Getränk dann keinen bitteren Bei- oder Nachge-                lung dieser erfindungsgemäßen Präparate kann mit den
      schmack aufweist. Rebaudiosid A wird als Süßstoff im         5    üblichen Techniken/Zusatzstoffen vorgenommen wer-
      erfindungsgemäßen Getränk vorzugsweise von 0,5 mg                 den, die dem Fachmann auf diesem Gebiet geläufig sind;
      bis 200 mg vorgesehen (z.B. wenn enzymatisch gewon-               insbesondere können natürlich die bereits für NADH be-
      nene Stevia-Produkte zur Süßung verwendet werden).                kannten Formulierungen ebenfalls herangezogen wer-
      Hingegen ist bevorzugt, dass die erfindungsgemäße Zu-             den. Die erfindngsgemäßen Präparate können daher
      sammensetzung zuckerfrei verabreicht wird, da damit          10   z.B. in Form von Tabletten, Kapseln, Dragees, etc. zur
      negative Wechselwirkungen mit Zucker (Glukose, Sac-               Verfügung gestellt werden. Dabei können diese mit ma-
      charose) verhindert werden.                                       gensaftresistenten Umhüllungen bereitgestellt werden.
      [0017] Vorzugsweise enthält das erfindungsgemäße                  Vorzugsweise werden diese Arzneimitteldosierungen in
      Präparat weitere Hilfs- und Geschmacksstoffe. Im Zu-              Dosiseinheitsform, insbesondere als Tagesdosis (bei-
      sammenwirken mit EGCG und NR und/oder Tryptophan             15   spielsweise (auch jeweils unabhängig voneinander) 1
      verhindert Steviosid die hyperinsulinämische Wirkung              mg bis 10 g, vorzugsweise 1 bis 1000 mg, noch bevor-
      und unterstützt damit von einer anderen Seite den Effekt          zugter 10 bis 500 mg, insbesondere 50 bis 300 mg,
      von EGCG.                                                         EGCG, 1 bis 500 mg, vorzugsweise 10 bis 100 mg, ins-
      [0018] Gemäß einer Variante der vorliegenden Erfin-               besondere 20 bis 80 mg, NR und/oder 0,05 bis 10 g,
      dung kann das erfindungsgemäße Präparat in Trocken-          20   vorzugsweise 0,1 bis 5 g, insbesondere 0,5 bis 3 g, Tryp-
      form vorgesehen werden, so dass es zur gebrauchsfer-              tophan sowie gegebenenfalls 0,1 mg bis 500 mg, vor-
      tigen Form mittels Flüssigkeiten rekonstituiert werden            zugsweise 0,5 mg bis 200 mg, insbesondere 1 bis 100
      kann (in pharmazeutischen Präparaten in der Regel eine            mg, Steviosid; nebst weiteren Inhaltsstoffen, wie phar-
      pharmazutisch akzeptable Pufferlösung oder destillier-            mazeutischen Trägern oder Geschmacksstoffen), vor-
      tes (entionisiertes) Wasser (pharm. Grade); bei Präpa-       25   gesehen. Vorzugsweise enthalten die Tagesdosen 50
      raten, die vom Patienten selbst zubereitet werden in der          bis 200 mg EGCG und 20 bis 80 mg NR und/oder 0,5
      Regel Wasser (insbesondere Mineralwasser), jedoch                 bis 3 g Tryptophan sowie gegebenenfalls einen Süßstoff,
      sind auch Fruchtsäfte, Limonaden und Ähnliches geeig-             insbesondere einen Süßstoff, umfassend Steviosid und/
      net). Vorzugsweise ist dann die Trockenform in Einzel-            oder Rebaudiosid A (vorzugsweise in einer Menge von
      dosen, beispielsweise als Tagesdosen, abgepackt.             30   1 bis 80 mg). Das erfindungsgemäße pharmazeutische
      Demgemäß beinhalten erfindungsgemäße Tagesdosen                   Präparat kann insbesondere auch in Form eines Nah-
      (z.B. in Sachets, Brausetabletten, etc.) beispielsweise           rungsergänzungsmittels zur Verfügung gestellt werden.
      (auch jeweils unabhängig voneinander) 1 mg bis 10 g,              Besonders bevorzugte Tagesdosierungen enthalten, un-
      vorzugsweise 1 bis 1000 mg, noch bevorzugter 10 bis               abhängig voneinander, 80 bis 150 mg, insbesondere 100
      500 mg, insbesondere 50 bis 300 mg, EGCG, 1 bis 500          35   bis 130 mg, EGCG, 30 bis 70 mg, insbesondere 40 bis
      mg, vorzugsweise 10 bis 100 mg, insbesondere 20 bis               60 mg, NR und/oder 1 bis 3 g Tryptophan. Diese Tages-
      80 mg, NR und/oder 0,05 bis 10 g, vorzugsweise 0,1 bis            dosen können natürlich, wie oben erwähnt, auch als Ge-
      5 g, insbesondere 0,5 bis 3 g, Tryptophan sowie gege-             tränk zur Verfügung gestellt werden, vorzugsweise in ei-
      benenfalls 0,1 mg bis 500 mg, vorzugsweise 0,5 mg bis             nem Volumen von 100 bis 1000 ml, noch bevorzugter
      200 mg, insbesondere 1 bis 100 mg, Steviosid. Eine der-      40   von 200 bis 750 ml, insbesondere 250 bis 500 ml.
      artige Trockenform (also ein Präparat in fester Form, ins-        [0021] Gemäß einem weiteren Aspekt betrifft die vor-
      besondere in Pulverform), kann auch z.B. in Form von              liegende Erfindung ein Kombinationspräparat, umfas-
      Brausetabletten zur Verfügung gestellt werden. Entspre-           send EGCG und NR (und/oder Tryptophan; wobei erfin-
      chende typisch verwendbare Hilfs- und Formulierungs-              dungsgemäß die NR-Variante bevorzugt ist) als Wirk-
      stoffe oder Trägersubstanzen sind dem Fachmann auf           45   substanzen, zur Verwendung bei der Behandlung von
      diesem Gebiet bekannt und können bei Bedarf in den                NADH-bedingten Erkrankungen, insbesondere Nerven-
      erfindungsgemäßen Mitteln entsprechend eingesetzt                 erkrankungen und Bluthochdruck. Die Erfindung betrifft
      werden. Man kann die erfindungsgemäßen Präparate                  auch die Verwendung eines Kombinationspräparats,
      auch auf Basis höher konzentrierter Konzentrate (z.B.             umfassend EGCG und NR als Wirksubstanzen, als Mittel
      Sirups) zur Verfügung stellen, die dann entsprechend         50   zur Behandlung von NADH-bedingte Erkrankungen, ins-
      Vorgaben, z.B. 1:2 bis 1:20, vorzugsweise 1:5 bis 1:10,           besondere Nervenerkrankungen oder Bluthochdruck.
      verdünnt werden können, um zu den erfindungsgemä-                 EGCG kann prinzipiell zwar auch in einer Dosis von unter
      ßen Werten der Konzentrationen im Präparat zu gelan-              1 mg eingenommen werden, jedoch muss dann die er-
      gen.                                                              findungsgemäße Wirkung nicht unbedingt eintreten. Bei
      [0019] Gemäß einer weiteren Ausführungsform ent-             55   einer Dosis von über 10 g wird zwar die erforderliche
      hält das erfindungsgemäße Präparat 200 bis 1000 mg/l              Wirkung erzielt, es kann bei derart hohen Dosen aber zu
      EGCG und 80 bis 350 mg/l NR oder 0,5 bis 5 g/l Trypto-            Nebenwirkungen kommen, die unerwünscht sind, wie
      phan.                                                             z.B. Einschlafproblemen oder anderen nervösen Begleit-




                                                                   4                                         Exhibit C 4
Case 1:18-cv-01434-CFC-JLH Document 90-1 Filed 09/14/20 Page 40 of 53 PageID #: 2332

                                  7                      EP 2 574 339 A1                            8

      erscheinungen. Prinzipiell sind für die regelmäßige Ein-              schützen 293mitoPARP- (A) und HeLa S3-Zellen (B)
      nahme eher geringere Dosierungen zu wählen; für die                   vor FK866-induziertem Zelltod; Mononukleotid-Vor-
      Einmaleinnahme zur Herbeiführung einer zeitnahen Ver-                 läufer, aber nicht NA, unterstützen die Generierung
      besserung des Krankheitsbildes können eher höhere                     von mitochondrialem NAD+ und Lebensfähigkeit von
      Dosen sowohl von EGCG als auch von NR (oder Tryp-            5        HepG2-Zellen (C);
      tophan) genommen werden. Üblicherweise (auch dies                     Fig. 4 den Abbau der extrazellulären Nukleotid-Vor-
      jedoch oft abhängig von der Dosierung) tritt die thera-               stufen und die Aufnahme der resultierenden Ribosi-
      peutische Wirkung etwa eine halbe Stunde bis eine Stun-               de in die Zelle; wenn NMN oder NANM als
      de nach der (oralen) Einnahme des erfindungsgemäßen                   NAD +-Vorstufen verwendet werden, hängt die Zell-
      Mittels ein und hält dann, je nach Dosis, über einen län-    10       viabilität vom extrazellulären Abbau der Mononu-
      geren Zeitraum, z.B. mehrere Stunden, an.                             kleotide ab (A); extrazelluläres NR tritt in die Zelle
      [0022] Demgemäß liegen bevorzugte Dosierungen für                     über Nukleosid-Transporter ein und unterstützt die
      eine Einmaldosierung bei 10 mg bis 10 g EGCG und 1                    mitochondriale NAD+-Generierung und die Zellvia-
      bis 100 mg NR, vorzugsweise 100 mg bis 5 g EGCG und                   bilität (B);
      2 bis 50 mg NR, insbesondere 500 mg bis 4 g EGCG             15       Fig. 5 die subzelluläre Lokalisation der NAD+-Bio-
      und 5 bis 40 g NR (bzw. bei 10 mg bis 10 g EGCG und                   syntheseenzyme; A: Alle bekannten NAD+-Biosyn-
      0,1 bis 10 mg Tryptophan, vorzugsweise 100 mg bis 5 g                 theseenzyme lokalisieren im Zytoplasma oder Nu-
      EGCG und 0,5 bis 5 g Tryptophan, insbesondere 500                     kleus, mit Ausnahme der mitochondrialen NMNAT3;
      mg bis 4 g EGCG und 1 bis 4 g Tryptophan). Eine kon-                  C-terminal FLAG-markierte Proteine wurden tran-
      tinuierliche Einnahme des erfindungsgemä-Een Mittels         20       sient in HeLa S3 Zellen exprimiert; die Fluoreszenz-
      kann z.B. einmal täglich, einmal alle zwei Tage, einmal               Aufnahmen zeigen Kerne (DAPI), exprimierte re-
      alle drei Tage erfolgen, jedoch können Einzeldosierun-                kombinante Proteine (FLAG) und Mitochondrien
      gen auch mehrmals täglich (zweimal, dreimal, viermal,                 (MT) (Balken: 20 mm) ; B: NMNAT3, aber nicht Nam-
      fünfmal, etc.) erfolgen. Dabei sollte darauf geachtet wer-            PRT oder NAPRT, ist ein mitochondriales Matrixpro-
      den, dass einerseits die Dosis hoch genug ist, um einen      25       tein; submitochondriale Proteinlokalisation wurde
      erhöhten Level von EGCG und NR (bzw. Tryptophan) im                   nach Überexpression in HeLa S3 Zellen mit Hilfe von
      Körper aufrechtzuerhalten; andererseits sollte man vor                PARAPLAY durchgeführt; PAR Anhäufung zeigt
      allem Überdosierungen von EGCG vermeiden (s. oben).                   Matrix-Lokalisation des Myc-Tag Analyt-PARP1cd
      [0023] Die Einnahme des erfindungsgemäßen Präpa-                      Fusionsprotein (Balken: 20mm); und
      rates kann einerseits bereits in kombinierter Form erfol-    30       Fig. 6 dass NMN die zytosolische Vorstufe mitochon-
      gen; andererseits kann das erfindungsgemäße Kombi-                    drialen NAD+-Synthese ist; die Erhöhung des mi-
      nationspräparat aber auch in getrennter Form eingenom-                tochondrialen NAD+-Gehalts durch Überexpression
      men werden, z.B. kann die EGCG-Komponente in fester                   von NRK1 hängt von einer extrazellulären NR-Quel-
      Form (z.B. als Pulver, Kapsel oder Tablette oral) und die             le ab (NMN, NAD+ oder NR, wie angegeben); zyto-
      NR-Komponente in Form einer wässrigen Lösung oder            35       solisches NMN dient als Vorläufer; erhöhte NRK-Ak-
      Suspension (z.B. ebenfalls oral) davor oder danach ein-               tivität erhöht den mitochondrialen NAD+-Gehalt
      genommen werden. Demgemäß betrifft die vorliegende                    wenn NR, NMN oder NAD+ als extrazelluläre
      Erfindung auch ein Kombinationspräparat, umfassend                    NAD +-Vorstufen vorgesehen werden.
      EGCG und NR und/oder Tryptophan als Wirksubstan-
      zen, insbesondere zur Verwendung bei der Behandlung          40   BEISPIELE:
      von NADH-bedingten Erkrankungen, insbesondere Ner-
      venerkrankungen und Bluthochdruck, wobei das Kombi-               1.: Herstellung
      nationspräparat aus mindestens zwei getrennt vonein-
      ander einnehmbaren Komponenten besteht und in der                 1.1.: Herstellung des erfindungsgemäßen pharmazeuti-
      einen Komponente EGCG und in der anderen Kompo-              45   schen Präparats (Tablette)
      nente NR und/oder Tryptophan vorgesehen wird.
      [0024] Die Erfindung wird anhand der nachfolgenden                [0026] Eine direkte Kompression in 500mg Tabletten
      Beispiele und der Zeichnungsfigur näher erläutert, ohne           kann mit
      jedoch darauf eingeschränkt zu sein.
      [0025] Es zeigen:                                            50   -   100 mg EGCG,
                                                                        -   10 mg NR,
          Fig. 1 und 2 den funktionellen Zusammenhang zwi-              -   50 mg Stevosid
          schen NR, NAD, Tryptophan und Sirtuinen;                      -   10 mg SiO2
          Fig. 3 die Unterstützung der mitochondrialen                  -   20 mg Talkum
          NAD+-Generierung und Überleben der Zellen durch          55   -   Trägermittel (Mannitol) ad 500 mg
          extrazelluläre NAD+-Derivate; Nam Nutzung wurde                   vorgenommen werden.
          von FK866 gehemmt; sowohl NAMN als auch NMN
          unterstützen mitochondriale NAD+-Bildung und                  1.2.: Herstellung des erfindungsgemäßen pharmazeuti-




                                                                   5                                          Exhibit C 5
Case 1:18-cv-01434-CFC-JLH Document 90-1 Filed 09/14/20 Page 41 of 53 PageID #: 2333

                                  9                       EP 2 574 339 A1                           10

      schen Präparats (Kapsel)                                           [0031] In menschlichen Zellen wird NAD aus Vitamin
                                                                         B3 synthetisiert. Vitamin B3 umfasst zwei sehr ähnliche
      [0027]                                                             Substanzen, Nikotinamid und Nikotinsäure (Nikotinat).
                                                                         Nikotinamid ist unter normalen Bedingungen ausrei-
      -   100 mg EGCG,                                              5    chend in der Nahrung vorhanden, so dass eine weitere
      -   10 mg NR,                                                      Erhöhung (z.B. als Nahrungsergänzung) nahezu wir-
      -   30 mg Na-Ascorbat                                              kungslos ist. Da Nikotinat über einen alternativen Syn-
      -   10 mg SiO2                                                     theseweg zum NAD umgewandelt wird, würde eine er-
      -   20 mg Talkum                                                   höhte Zufuhr eine aussichtsreiche Strategie zur Erhö-
      -   Trägermittel (mikrokristalline Zellulose oder Alginat)    10   hung des NAD darstellen. In der Tat wird Nikotinat the-
          ad                                                             rapeutisch als lipid- (bzw. cholesterol-) senkendes Mittel
          1g                                                             angewendet, wobei diese Wirkungen durch rezeptorver-
          werden gemischt und in die vorgesehenen 1g Kap-                mittelte Mechanismen erklärt werden. Diese Mechanis-
          seln verfüllt.                                                 men scheinen auch die Ursachen für die erheblichen Ne-
                                                                    15   benwirkungen zu sein, unter denen Hautreizungen, Aus-
      1.3.: Herstellung des erfindungsgemäßen pharmazeuti-               schlag und Schwindelgefühl besonders häufig auftreten.
      schen Präparats (Sachet)                                           Daher ist das Nikotinat ungeeignet, um als Nahrungser-
                                                                         gänzung für die Erhöhung des NAD eingesetzt zu wer-
      [0028]                                                             den.
                                                                    20   [0032] In der neueren Literatur wurde Nikotinamid-Ri-
      -   100 mg EGCG,                                                   bosid (NR) als physiologisches Intermediat des
      -   10 mg NR,                                                      NAD-Stoffwechsels beschrieben, welches auf einem al-
      -   30 mg Stevosid                                                 ternativen Weg zum NAD umgesetzt wird.
      -   10 mg SiO2                                                     [0033] Im Folgenden werden experimentelle Befunde
      -   20 mg Talkum                                              25   vorgelegt, aus denen hervorgeht, dass NR tatsächlich
      -   Trägermittel (mikrokristalline Zellulose oder Alginat)         von menschlichen Zellen aufgenommen und zu NAD um-
          ad 1g                                                          gesetzt werden kann. Obwohl zum Nahrungsgehalt des
      -   3g Kalziumkarbonat                                             NR noch wenig bekannt ist, gibt es deutliche Hinweise,
          werden gemischt und in 4g Sachets verpackt.                    dass das NR dort nur in sehr geringen Mengen vorhan-
                                                                    30   den ist. Mit den hierin dargestellten experimentellen Be-
      2.: Biochemische Charakterisierung                                 funden wird aber nachgewiesen, dass mit NR die NAD
                                                                         Konzentration im Gewebe erhöht werden kann, ohne da-
      [0029] Die Wirksamkeit der erfindungsgemäßen                       bei die Nebenwirkungen des Nikotinats hervorzurufen.
      Zusammensetzung kann auch biochemisch nachgewi-                    Weiters konnte beobachtet werden, dass die Zugabe von
      esen werden, z.B. durch die in Dölle et al. (Anal. Biochem.   35   EGCG zu menschlichen Zellen eine Erhöhung der Ex-
      (385) (2009): 377 - 379) und Berger et al. (J. Biol. Chem.         pression der NMNAT1, einer Isoform des Enzyms NM-
      43 (280) (2005): 36334 - 36341) beschriebenen Meth-                NAT (Nikotinamid-Mononukleotid-Adenylyl-Transfera-
      oden.                                                              se), die in allen Zellen gefunden wird, um 40% bewirken
                                                                         kann. Daraus ergibt sich auch eine physiologisch-wis-
      2.1.: Untersuchungen zur subzellulären Kompartimen-           40   senschaftliche Erklärung für die konzentrationssteigern-
      tierung der NAD-Biosynthese in menschlichen Zellen:                de Wirkung des erfindungsgemäßen Getränkes, wobei
                                                                         offensichtlich die kombinierte Gabe von NR und EGCG
      2.1.1.: Allgemeines:                                               die zelluläre NAD Synthese durch einen synergistischen
                                                                         Effekt positiv beeinflusst. Einerseits wird NR, zusätzlich
      [0030] Die Konzentration von NAD in Zellen und Ge-            45   zum Nikotinamid in der Nahrung, der NAD Synthese als
      weben ist von entscheidender Bedeutung für die Auf-                alternative Vorläufersubstanz zugeführt. Andererseits
      rechterhaltung vitaler Funktionen. Zum einen ist NAD ein           wird durch EGCG eine notwendige Erhöhung der Kapa-
      universeller Energieträger und damit essentiell für die            zität des Enzyms herbeigeführt, welches an beiden Syn-
      Bereitstellung von ATP, dem Molekül, welches die Mehr-             thesewegen beteiligt ist.
      zahl aller energieverbrauchenden Prozesse versorgt.           50
      Zum anderen ist NAD ein zelluläres Signalmolekül, wel-             2.1.2.: experimentelle Verfahren:
      ches durch spezifische Umwandlungen an der Regula-
      tion lebenswichtiger Ereignisse beteiligt ist. Dazu zählen         [0034] Klonieren und Erzeugung von eukaryontischen
      u.a. die Regulation der Genexpression, der Zellteilung,            Expressionsvektoren
      der DNA-Reparatur sowie der Lebensspanne und des              55   Für die Expression der getaggten Proteine, wurden die
      Langzeitgedächtnisses. Es ist bekannt, dass die Erhö-              entsprechenden offenen Leserahmen in PFLAG-CMV-
      hung der zellulären NAD Konzentration diese Prozesse               5a (Sigma), pcDNA3.1 (+)-PARP1cd (Dölle et al., Cell.
      positiv beeinflusst.                                               Mol. Life Sci. 67 (2010), 433-443) oder pCMV/myc/mito




                                                                    6                                          Exhibit C 6
Case 1:18-cv-01434-CFC-JLH Document 90-1 Filed 09/14/20 Page 42 of 53 PageID #: 2334

                                11                     EP 2 574 339 A1                           12

      (Invitrogen) eingefügt. Alle klonierten DNA-Sequenzen           reicht ein luminaler Anteil des Proteins aus, um ausrei-
      wurden durch DNA-Sequenzanalyse verifiziert.                    chend immunologisch detektierbares PAR zu erzeugen.
                                                                      Wenn kein PAR detektiert werden kann, wird die Loka-
      Pharmakologische Behandlungen                                   lisation des Proteins außerhalb der Matrix durch die Prü-
                                                                 5    fung der Funktionalität des PARP1cd-Teils des Fusions-
      [0035] Inhibitoren (2 mM FK866, 2 mM 3-AB, 10 mM                proteins verifiziert. Dies wird durch Zugabe einer N-ter-
      NBTI, 2 mM Dipyridamol, 2 mM CMP, 25 mM PPADS, 1                minalen mitochondrialen Targeting-Sequenz zum Fusi-
      mM Ap4A) oder Metaboliten (100 mM NAD+, 100 mM                  onsprotein erreicht, womit es in die Matrix geleitet wird
      NAAD, 100 mM NMN, 100 mM NAMN, 100 mM NA, 100                   und zur PAR-Akkumulation führt.
      mM NR) wurden dem Zellkulturmedium zugesetzt, wie          10
      angegeben. NR wurde wie beschrieben bereitgestellt              2.1.3.: Resultate:
      (Dölle et al., Anal. Biochem. 385 (2009), 377-379). Die
      Behandlung mit Inhibitoren und Metaboliten wurde für            [0041] In situ Nachweis von relativen mitochondrialen
      24-48 h vor der Analyse von PAR Bildung und die Leb-            NAD+-Spiegeln durch Poly-ADP-Ribose-Generierung in
      ensfähigkeit der Zellen durchgeführt (72 h für             15   der Matrix
      293mitoPARP Zellen, 96 h für HeLa S3-Zellen und 120             [0042] Eine gezielte Expression von PARP1cd in der
      h für HepG2-Zellen). Die Lebensfähigkeit der Zellen wur-        mitochondrialen Matrix, hier an EGFP fusioniert und als
      de mittels MTT-Assay bestimmt.                                  "mitoPARP" bezeichnet, führt zu einer konstitutiven An-
                                                                      wesenheit von PAR innerhalb dieser Organellen. Ein
      Immuncytochemie                                            20   PAR-Signal hängt sowohl von der katalytischen Aktivität
                                                                      von mitoPARP als auch von der Anwesenheit von NAD+
      [0036] Die Zellen wurden mit 4% (v/v) Formaldehyd in            ab. Folglich erlaubt die mitoPARP-Expression die Erken-
      PBS fixiert und mit 0,5% (v/v) Triton X-100 in PBS per-         nung von Änderungen im mitochondrialen NAD+-Gehalt.
      meabilisiert. Zellkerne wurden mit DAPI und Mitochon-           PAR war in keinem der Experimente im Zellkern nach-
      drien mit MitoTracker Red CMXRos (Invitrogen) gefärbt.     25   weisbar, der Ort, an dem endogenes PARP-1 lokalisiert
      Bilder wurden mit einem Leica DMI6000B Epifluores-              ist.
      zenz-Mikroskop (Leica Microsystems), ausgestattet mit           [0043] Identifizierung von extrazellulären NAD+-Meta-
      x10, x40 und x100 Objektiven, aufgenommen.                      boliten, welche die mitochondriale NAD+-Generierung
      [0037] Nachweis von Veränderungen im NAD+-Gehalt                unterstützen
      durch die PARP-Aktivität in Mitochondrien                  30   [0044] Es wurde dann untersucht, welche extrazellu-
      [0038] Es wurden 293mitoPARP Zellen bereitgestellt,             lären NAD+-Vorstufen die mitochondriale NAD+-Gene-
      die ein Fusionsprotein exprimieren ("mitoPARP"), beste-         rierung unterstützen. Jedenfalls erfüllt Nam diese Funk-
      hend aus EGFP und PARP1cd (poly-ADP-Ribose-Poly-                tion, weil es in der Regel die einzige NAD+-Vorstufe in
      merase-1), welches auf die mitochondriale Matrix abge-          Zellkulturmedien ist. Wenn daher NamPRT gehemmt
      zielt wurde. Mit mitochondrialem NAD+ als Substrat ge-     35   wird, muss eine alternative Vorstufe für die NAD+-Gene-
      nerieren diese Zellen konstitutiv Protein-gebundenes            rierung vorhanden sein. Zugabe von Na, NAMN oder
      PAR (Protein-gebundene poly-ADP-Ribose), welches                NMN zum Medium konnte den mitochondrialen
      immunchemisch visualisiert wird. Variationen im Umfang          NAD+-Gehalt und das Zell-Überleben wiederherstellen
      der erfassten PAR spiegeln damit Veränderungen des              (Fig. 3A). Die Lebensfähigkeit der Zellen korreliert mit
      mitochondrialen NAD+-Gehaltes wider. Ebenso wurde          40   dem mitochondrialen NAD+-Spiegel, gemäß PAR-Mes-
      die transiente Expression von mitoPARP in HepG2 und             sung. Transfizierte HeLa S3 Zellen zeigten eine ähnliche
      HeLa S3 Zellen verwendet.                                       Empfindlichkeit gegenüber FK866 und Restaurierung
      [0039] Identifizierung mitochondrialer Matrix-Proteine          des Überlebens durch NA, NAMN und NMN (Fig. 3B).
      durch PARAPLAY                                                  Im Gegensatz dazu konnte NA in HepG2-Zellen keine
      [0040] Der Poly-ADP-Ribose Assisted Protein Locali-        45   Unterstützung für die Erzeugung von NAD+ und das
      sation Assay (PARAPLAY) liefert eine luminale Protein-          Überleben der Zelle liefern (Fig. 3C) womit der Mangel
      lokalisation (Dölle et al., 2010). Hier wurde PARAPLAY          an NA-Phosphoribosyltransferase-(NAPRT)-Aktivität in
      zur Identifizierung mitochondrialer Matrixproteine ver-         dieser Zelllinie bestätigt wurde.
      wendet. Die zu analysierenden Proteine (NMNAT3,                 [0045] Extrazelluläre Nukleotide werden zu den ent-
      NamPRT und NAPRT) wurden als N-terminale Fusions-          50   sprechenden Nukleosiden abgebaut, die dann in die Zel-
      proteine mit PARP1cd in HeLa S3 Zellen exprimiert. Auf-         len als NAD+-Vorstufen eintreten
      grund der niedrigen [NAD+] und/oder der hohen PAR-              [0046] Der NPP-Inhibitor PPADS verhindert die Wie-
      abbauenden Aktivität im Zytosol und im mitochondrialen          derherstellung des mitochondrialen NAD+-Pools und das
      Intermembranraum konnte kein PAR detektiert werden,             Überleben der Zelle, wenn NAD+ als extrazellulären Vor-
      wenn das Fusionsprotein in diesen Bereichen vorhanden      55   stufe verwendet wurde. Ebenso führte die Zugabe von
      ist. Im Gegensatz dazu ist Matrix-Lokalisierung leicht          Diadenosintetraphosphat (Ap4A) als kompetitives NPP-
      durch PAR-Akkumulation erkennbar. Auch wenn die                 Substrat zu einem ähnlichen Effekt auf die Lebensfähig-
      Mehrheit des Fusionsproteins im Zytosol vorhanden ist,          keit der Zellen sowohl in 293mitoPARP als auch in und




                                                                 7                                         Exhibit C 7
Case 1:18-cv-01434-CFC-JLH Document 90-1 Filed 09/14/20 Page 43 of 53 PageID #: 2335

                                  13                      EP 2 574 339 A1                          14

      HeLa S3-Zellen. Um daher als Vorstufe zu dienen, muss              teine der mitochondrialen Matrix in menschlichen Zellen
      extrazelluläres NAD+ zu NMN abgebaut werden. Der Zu-               sind.
      satz von CMP (kompetitiert mit NMN als Substrat für die            [0051] Daraus folgt, dass NMNAT3 das einzige Enzym
      Dephosphorylierung durch die externe 5’-Nukleotidase)              der NAD+-Synthese ist, welches in Mitochondrien
      verringert die Zellviabilität von 293mitoPARP- und HeLa       5    menschlicher Zellen vorhanden ist. Alle anderen enzy-
      S3-Zellen deutlich. Weiters verlor NMN seine Funktion              matischen Aktivitäten der menschlichen NAD+-Biosyn-
      als extrazellulärer NAD+- Vorläufer auch in Gegenwart              these liegen im Kern und/oder im Zytoplasma. Daher ist
      von Dipyridamol und NBTI, beides Inhibitoren des Plas-             klar, dass nukleares/zytosolisches NAD+ aus NR als ex-
      mamembran-Nukleosid-Transporters. Die mitochondri-                 trazellulärer Vorstufe synthetisiert werden kann.
      ale NAD+-Generierung von NAMN ist auch sensitiv ge-           10   [0052] NMN ist die zytosolische Vorstufe der mi-
      genüber diesen Inhibitoren, wenn auch weniger stark                tochondrialen NAD+-Synthese
      (Fig. 4A). Diese Hemmung könnte durch eine Erhöhung                [0053] Die Anwesenheit von nur NMNAT3 in der Matrix
      der Konzentration von NAMN überwunden werden.                      weist stark auf NMN als zytosolischen Vorläufer des mi-
      [0047] NR unterstützt die mitochondriale PAR-Bildung               tochondrialen NAD+ hin. Die Abwesenheit der NAD-Syn-
      und Zelllebensfähigkeit in Gegenwart von CMP, während         15   thetase (NADS) in Mitochondrien schließt die Möglichkeit
      Dipyridamol und NBTI die NR-Nutzung hemmen (Fig.                   aus, NA-Vorstufen innerhalb der Organellen zu amidie-
      4B). Aus diesen Ergebnissen kann daher geschlossen                 ren. Darüber hinaus deutet die Lokalisation beider NRK
      werden, dass neben NA und Nam, nur die Ribosid-Vor-                Isoformen außerhalb Mitochondrien darauf hin, dass die
      läufer NR und NAR als extrazelluläre Vorläufer des in-             Phosphorylierung von NR nicht innerhalb der Organellen
      trazellulären NAD+ dienen, während Mono-(NMN und              20   auftritt.
      NAMN) und Dinukleotide (NAD + und NAAD) zunächst in                [0054] Nach dem Eintritt in die Zelle, muss NR im Zy-
      die entsprechenden Nukleoside verarbeitet werden müs-              tosol in NMN werden. In der Tat führt Überexpression
      sen.                                                               von NRK1 (welches zytoplasmatisch ist) zu einer drama-
      [0048] Alle NAD+-Biosyntheseenzyme lokalisieren im                 tischen Erhöhung der Menge an mitochondrialem PAR,
      Zytoplasma oder Nukleus, mit Ausnahme einer mi-               25   aber nur, wenn ein extrazellulärer Vorläufer (wie NMN)
      tochondrialen NMNAT Isoform                                        zur Verfügung stand. Somit ist NR ein potenter Vorläufer
      [0049] Zum Verständnis der intrazellulären Signalwe-               der mitochondrialen NAD+, wenn dies im Zytosol an NMN
      ge der NAD+-Biosynthese wurden umfassende Analysen                 phosphoryliert wird. Demgemäß wurde hiermit NMN
      der subzellulären Verteilung der menschlichen Enzyme               funktionell als der zytosolische Vorläufer von mitochon-
      durchgeführt. Wenn diese Enzyme mit einem C-termina-          30   drialem NAD+ bestätigt. Die Überexpression von NRK1
      len FLAG-Epitop in HeLa S3-Zellen exprimiert werden,               verbesserte erheblich die Verwendung von extrazellulä-
      lokalisieren alle Enzyme, ausgenommen NMNAT3, im                   rem NAD+ oder NR selbst zur mitochondrialen PAR-Bil-
      Zytoplasma oder im Zellkern (Fig. 5A). NMNAT3 koloka-              dung (Fig. 6). Diese Beobachtungen belegen, dass ex-
      lisiert mit Mitotracker, für die beiden anderen NMNAT              trazelluläres NMN und NAD+ nicht in die Zellen aufge-
      Isoformen ist bekannt, dass sie an der nuklearen bzw.         35   nommen werden, sondern vielmehr zunächst zu NR ab-
      an der zytosolischen Seite des Golgi-Apparates lokali-             gebaut werden müssen.
      sieren.                                                            [0055] Dies erklärt auch die besonders schnelle Wir-
      [0050] Sowohl NamPRT als auch NAPRT erzeugen                       kung von NR im Rahmen der vorliegenden Erfindung bei
      Substrate für NMNATs. Wenn diese in der vorliegenden               der synergistischen Wirkung mit EGCG bei der Aktivie-
      Matrix vorhanden wären, könnten sie zur mitochondria-         40   rung dieser zellulären Prozesse.
      len NAD+-Synthese beitragen, vorausgesetzt NMNAT3
      ist ein Matrix-Protein. Um diese Frage zu klären wurde
      der PARAPLAY-Assay angewendet, welcher speziell ge-                Patentansprüche
      eignet ist, suborganellare Proteinlokalisation aufzulösen
      (Dölle et al., 2010). Dieses Verfahren beinhaltet die Über-   45   1.   Pharmazeutisches Präparat zur Verwendung bei der
      expression eines Analyt-Proteins, welches mit PARP1cd                   Vorbeugung und Behandlung von NADH-bedingten
      fusioniert ist. Für mitochondriale Proteine wird PAR-Ak-                Erkrankungen, enthaltend jeweils unabhängig von-
      kumulation nur beobachtet, wenn sich das Fusionspro-                    einander
      tein innerhalb der Matrix befindet. Daher wurden
      NMNAT3, NamPRT und NAPRT als Fusionsproteine mit              50            - 1 mg bis 10 g, vorzugsweise 1 bis 1000 mg,
      PARP1cd exprimiert. Die Lokalisation dieser Konstrukte                      noch bevorzugter 10 bis 500 mg, insbesondere
      (Fig. 5B) war analog zu den entsprechenden FLAG-Pro-                        50 bis 300 mg, Epigallokatechingallat (EGCG),
      teinen (Fig. 5A): Das NMNAT3-PARP1cd-Protein unter-                         - 1 bis 500 mg, vorzugsweise 10 bis 100 mg,
      stützt PAR-Akkumulation in Mitochondrien, wodurch                           insbesondere 20 bis 80 mg, Nikotinamid-Ribose
      ebenfalls belegt wird, dass NMNAT3 in der Tat eine Ma-        55            (NR) und/oder 0,05 bis 10 g, vorzugsweise 0,1
      trix-Protein ist. Weder das NamPRT- noch das NAPRT-                         bis 5 g, insbesondere 0,5 bis 3 g, Tryptophan.
      PARP1cd-Fusionsprotein ergab eine nachweisbare Po-
      lymerbildung, wodurch belegt wird, dass diese keine Pro-           2.   Präparat nach Anspruch 1, dadurch gekennzeich-




                                                                    8                                         Exhibit C 8
Case 1:18-cv-01434-CFC-JLH Document 90-1 Filed 09/14/20 Page 44 of 53 PageID #: 2336

                                 15                    EP 2 574 339 A1                           16

           net, dass es zusätzlich Steviosid enthält, vorzugs-            tische Tumoren der lymphatischen Linie, insbeson-
           weise 0,1 bis 500 mg, noch bevorzugter 0,5 bis 200             dere akute lymphatische Leukämie, B-Zell-Lym-
           mg, insbesondere 1 bis 100 mg, Steviosid.                      phom und das Burkitt-Lymphom, myeloische Leuk-
                                                                          ämien, insbesondere akute myeloische Leukämie
      3.   Präparat nach Anspruch 1 oder 2, dadurch gekenn-      5        (AML), Schilddrüsenfollikelzellenkrebs, myelodys-
           zeichnet, dass es in fester Form, insbesondere in              plastisches Syndrom (MDS), Tumoren mesenchy-
           Pulverform, vorliegt.                                          malen Ursprungs, insbesondere Fibrosarkome und
                                                                          Rhabdomyosarkome, Melanome, Teratokarzinome,
      4.   Pharmazeutisches Präparat zur Verwendung bei der               Neuroblastome, Gliome, gutartige Tumoren der
           Vorbeugung und Behandlung von NADH-bedingten          10       Haut, insbesondere Keratoakanthome, Brustkrebs,
           Erkrankungen in Dosiseinheitsform, enthaltend                  insbesondere Brustkrebs im fortgeschrittenen Sta-
                                                                          dium, Nieren-Karzinom, Eierstock-Karzinom, Bla-
               - 1 mg bis 10 g, vorzugsweise 1 bis 1000 mg,               senkarzinom und epidermales Karzinom.
               noch bevorzugter 10 bis 500 mg, insbesondere
               50 bis 300 mg, Epigallokatechingallat (EGCG),     15   10. Präparat nach einem der Ansprüche 1 bis 6, da-
               - 1 bis 500 mg, vorzugsweise 10 bis 100 mg,                durch gekennzeichnet, dass die NADH-bedingte
               insbesondere 20 bis 80 mg, Nikotinamid-Ribose              Erkrankung eine Makuladegeneration, Fettleibig-
               (NR) und/oder 0,05 bis 10 g, vorzugsweise 0,1              keit, Retinopathie, diabetische Retinopathie, Arthri-
               bis 5 g, insbesondere 0,5 bis 3 g, Tryptophan.             tis, rheumatoide Arthritis, Psoriasis oder Restenose
                                                                 20       ist.
      5.   Kombinationspräparat, umfassend EGCG und NR
           als Wirksubstanzen, zur Verwendung bei der Vor-            11. Verwendung eines Kombinationspräparats, umfas-
           beugung und Behandlung von NADH-bedingten Er-                  send EGCG und NR als Wirksubstanzen, zur Ver-
           krankungen.                                                    wendung bei der Vorbeugung und Behandlung von
                                                                 25       NADH-bedingten Erkrankungen.
      6.   Kombinationspräparat nach Anspruch 5, dadurch
           gekennzeichnet, dass es 10 mg bis 10 g EGCG                12. Verwendung nach Anspruch 11, dadurch gekenn-
           und 1 bis 100 mg NR, vorzugsweise 100 mg bis 5 g               zeichnet, dass das Kombinationspräparat als Ge-
           EGCG und 2 bis 50 mg NR, insbesondere 500 mg                   tränk oder Getränkebasis oder als pharmazeuti-
           bis 4 g EGCG und 5 bis 40 g NR, umfasst.              30       sches Präparat vorliegt.

      7.   Präparat nach einem der Ansprüche 1 bis 6, da-             13. Kombinationspräparat, umfassend EGCG und NR
           durch gekennzeichnet, dass die NADH-bedingte                   und/oder Tryptophan als Wirksubstanzen, zur Ver-
           Erkrankung eine Nervenerkrankung ist, vorzugswei-              wendung bei der Vorbeugung und Behandlung von
           se eine akute oder chronischer Nervenstörung, ins-    35       NADH-bedingten Erkrankungen, wobei das Kombi-
           besondere die Parkinson’sche Erkrankung, die Alz-              nationspräparat aus mindestens zwei getrennt von-
           heimer’sche Erkrankung, das Chronische Erschöp-                einander einnehmbaren Komponenten besteht und
           fungssyndrom, Schlaganfall oder andere akute                   in der einen Komponente EGCG und in der anderen
           neurale Traumata und Neuropathien oder Axonopa-                Komponente NR und/oder Tryptophan vorgesehen
           thien, neurodegenerative Erkrankungen, die "Motor     40       wird.
           Neuron Disease", Neoplasie, Nervenquetschungen,
           demyelierende Erkrankungen, retinale oder opti-
           sche Nervenstörungen.

      8.   Präparat nach einem der Ansprüche 1 bis 6, da-        45
           durch gekennzeichnet, dass die NADH-bedingte
           Erkrankung eine Herz-Kreislauferkrankung ist, ins-
           besondere Bluthochdruck, Schlaganfall, Herzinfarkt
           und Herzinsuffizienz.
                                                                 50
      9.   Präparat nach einem der Ansprüche 1 bis 6, da-
           durch gekennzeichnet, dass die NADH-bedingte
           Erkrankung eine Tumorerkrankung ist, vorzugswei-
           se Lungenkrebs, insbesondere Adenokarzinom und
           non-small cell Lungenkrebs, Bauchspeicheldrüsen-      55
           krebs, insbesondere exokrines Pankreas-Karzinom,
           Dickdarmkrebs, insbesondere Kolonadenokarzi-
           nom und Kolonadenom, Prostatakrebs, hämatopoe-




                                                                 9                                         Exhibit C 9
Case 1:18-cv-01434-CFC-JLH Document 90-1 Filed 09/14/20 Page 45 of 53 PageID #: 2337

                                     EP 2 574 339 A1




                                           10
                                                                  Exhibit C 10
Case 1:18-cv-01434-CFC-JLH Document 90-1 Filed 09/14/20 Page 46 of 53 PageID #: 2338

                                     EP 2 574 339 A1




                                           11
                                                                  Exhibit C 11
Case 1:18-cv-01434-CFC-JLH Document 90-1 Filed 09/14/20 Page 47 of 53 PageID #: 2339

                                     EP 2 574 339 A1




                                           12
                                                                  Exhibit C 12
Case 1:18-cv-01434-CFC-JLH Document 90-1 Filed 09/14/20 Page 48 of 53 PageID #: 2340

                                     EP 2 574 339 A1




                                           13
                                                                  Exhibit C 13
Case 1:18-cv-01434-CFC-JLH Document 90-1 Filed 09/14/20 Page 49 of 53 PageID #: 2341

                                     EP 2 574 339 A1




                                           14
                                                                  Exhibit C 14
Case 1:18-cv-01434-CFC-JLH Document 90-1 Filed 09/14/20 Page 50 of 53 PageID #: 2342

                                     EP 2 574 339 A1




                                           15
                                                                  Exhibit C 15
Case 1:18-cv-01434-CFC-JLH Document 90-1 Filed 09/14/20 Page 51 of 53 PageID #: 2343

                                     EP 2 574 339 A1




                                           16
                                                                  Exhibit C 16
Case 1:18-cv-01434-CFC-JLH Document 90-1 Filed 09/14/20 Page 52 of 53 PageID #: 2344

                                     EP 2 574 339 A1




                                           17
                                                                  Exhibit C 17
Case 1:18-cv-01434-CFC-JLH Document 90-1 Filed 09/14/20 Page 53 of 53 PageID #: 2345

                                                      EP 2 574 339 A1

      IN DER BESCHREIBUNG AUFGEFÜHRTE DOKUMENTE

      Diese Liste der vom Anmelder aufgeführten Dokumente wurde ausschließlich zur Information des Lesers aufgenommen
      und ist nicht Bestandteil des europäischen Patentdokumentes. Sie wurde mit größter Sorgfalt zusammengestellt; das
      EPA übernimmt jedoch keinerlei Haftung für etwaige Fehler oder Auslassungen.


      In der Beschreibung aufgeführte Patentdokumente

      •   US 4970200 A [0002] [0010]                                 •   JP 11018722 A [0006]
      •   US 5444053 A [0002] [0010]                                 •   US 2002086067 A1 [0006]
      •   US 5668114 A [0002] [0010]                                 •   US 2008213401 A1 [0006]
      •   US 5712259 A [0002] [0010]                                 •   WO 2008006082 A2 [0006]
      •   US 5736529 A [0002] [0010]                                 •   WO 2006001982 A2 [0010]
      •   JP 2003286167 A [0006]                                     •   WO 2006056889 A2 [0010] [0013] [0014]


      In der Beschreibung aufgeführte Nicht-Patentliteratur

      •   YANG et al. J. Med. Chem., 2007, vol. 50, 6458-6461        •   DÖLLE et al. Cell. Mol. Life Sci., 2010, vol. 67,
          [0009]                                                         433-443 [0034]
      •   DÖLLE et al. Anal. Biochem., 2009, 377-379 [0029]          •   DÖLLE et al. Anal. Biochem., 2009, vol. 385,
      •   BERGER et al. J. Biol. Chem., 2005, vol. 43 (280),             377-379 [0035]
          36334-36341 [0029]




                                                                18
                                                                                                      Exhibit C 18
